Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered May 22, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of AVi to 9 years, unanimously affirmed.
Defendant’s contentions are not preserved as a matter of law and we decline to reach them in the interest of justice (People v Autry, 75 NY2d 836; People v Iannelli, 69 NY2d 684, *552cert denied 482 US 914). Were we to do so, we would find error, if any, harmless. Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.